DETAILED ACTION
This is in response to the Amendment filed 5/20/2022 wherein claims 2, 7, 11, and 16 have been canceled and claims 1, 3-6, 8-10, 12-15, and 17-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “259” (Figure 11).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0089580) in view of Tan (US 2019/0078472) and Adiutori et al. (US 5,353,865).
Regarding Independent Claim 1, Hu teaches (Figures 1-8) a combustion chamber (22; see Figure 2) comprising a wall (20a, 20b) at least partially defining a combustion zone (see Figures 1-2), the wall (20a, 20b) having an upstream end (the end at the left side of Figures 2, upstream with respect to flow exiting 21) and a downstream end (the end at the right side of Figures 2, downstream with respect to flow exiting 21), the wall (20a, 20b) having a first surface (36) facing away from (see Figures 2) the combustion zone (at 22) and a second surface (32) facing (see Figure 2) the combustion zone (at 22), the wall (20a, 20b) having at least one effusion cooling aperture (30) extending there-through from the first surface (36) to the second surface (32), the effusion cooling aperture (30) having an inlet (at the upstream end of 30; see Figure 2) in the first surface (36) and an outlet (at the downstream end of 30; see Figure 2) in the second surface (32), the first surface (36) having a particle separator (34) at least partially located upstream of (with respect to a flow of air exiting 21; see Figure 2) the inlet (the upstream end of 30; see Figure 2) of the effusion cooling aperture (30), the particle separator (34) projecting away from (see Figure 2) the first surface (36) and away from the combustion zone (at 22), the particle separator (34) having a distal end (annotated below) remote from (see Figure 2) the inlet (at the upstream end of 30; see Figure 2) of the effusion cooling aperture (30) and a proximal end (annotated below) adjacent to (see Figure 2) the inlet (at the upstream end of 30; see Figure 2) of the effusion cooling aperture (30). Hu does not teach, as discussed so far, wherein the particle separator has a maximum height above the first surface at a location spaced from the proximal end, the particle separator increasing in height in a direction from the distal end towards the proximal end to the maximum height, wherein the maximum height of the particle separator is equal to or greater than a diameter of the effusion cooling aperture, and the particle separator overhangs the inlet of the effusion cooling aperture.
Tan teaches (Figures 1-9) a particle separator (713) having a height above the first surface (annotated below) at a location spaced from a proximal end (annotated below), the particle separator (713) increasing in height (see Figure 4) in a direction from the distal end (annotated below) towards the proximal end (annotated below) to the maximum height (annotated below), and the particle separator (713) overhangs (see Figure 4) the inlet (annotated below) of the effusion cooling aperture (115).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu to have the particle separator include a height above the first surface at a location spaced from the proximal end, the particle separator increasing in height in a direction from the distal end towards the proximal end to the maximum height, and the particle separator overhangs the inlet of the effusion cooling aperture, as taught by Tan, in order to remove at least part of particles from an air flow in a turbine engine so that cooling passages are not degraded, clogged, obstructed, or coated by the particles (see abstract and Paragraphs 0001-0003 of Tan). Hu in view of Tan does not teach, as discussed so far, wherein the maximum height of the particle separator is equal to or greater than a diameter of the effusion cooling aperture.
Adiutori teaches (Column 5, lines 31-52) that the height of a protrusion on a combustion chamber wall can be sized according to the formula from Equation 1, which gives a maximum height of the protrusion based on thermal conductivity and the heat transfer coefficient. Therefore, the height of the protrusion above the surface of the wall is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the maximum height decreases convective thermal resistance through the component. 
Therefore, since the general conditions of the claim, i.e. that the height of the protrusion is to be maximized to decrease convective thermal resistance, were taught in the prior art by Adiutori, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the height of the protrusion, as taught by Adiutori, that will decrease the resistance to heat transfer. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1955); MPEP 2144.05(II)(A).

    PNG
    media_image1.png
    531
    790
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    1025
    media_image2.png
    Greyscale

Regarding Claim 3,  Hu in view of Tan and Adiutori teaches the invention as claimed and as discussed above. Hu in view of Tan and Adiutori does not teach, as discussed so far, wherein the particle separator has a first portion adjacent to the distal end, a second portion adjacent the proximal end, and a third portion between the first portion and the second portion.
Tan teaches (Figures 1-9) a particle separator (713) having a first portion (annotated below) adjacent to the distal end (annotated above), a second portion (annotated below) adjacent the proximal end (annotated above), and a third portion (annotated below) between the first portion (annotated below) and the second portion (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tan and Adiutori to include the particle separator having a first portion adjacent to the distal end, a second portion adjacent the proximal end, and a third portion between the first portion and the second portion, as taught by Tan, for the same reasons discussed above in claim 1.

    PNG
    media_image3.png
    524
    1056
    media_image3.png
    Greyscale

Regarding Claim 18,  Hu in view of Tan and Adiutori teaches the invention as claimed and as discussed above. Hu in view of Tan and Adiutori does not teach, as discussed so far, wherein the wall  has a plurality of effusion cooling apertures, the first surface of the wall has a plurality of particle separators, each particle separator is located at least partially upstream of the inlet of a respective one of a plurality of effusion cooling apertures.
Tan teaches (Figures 1-9) wherein the wall (120) has a plurality of effusion cooling apertures (at 115), the first surface of the wall (annotated above) has a plurality of particle separators (113), each particle separator (113) is located at least partially upstream of the inlet (with respect to an airflow 210; see Figure 2) of a respective one of a plurality of effusion cooling apertures (115).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tan and Adiutori to have the wall include a plurality of effusion cooling apertures, the first surface of the wall has a plurality of particle separators, each particle separator is located at least partially upstream of the inlet of a respective one of a plurality of effusion cooling apertures, as taught by Tan, for the same reasons discussed above in claim 1.
Regarding Claim 22, Hu in view of Tan and Adiutori teaches the invention as claimed and as discussed above. Hu in view of Tan and Adiutori does not teach, as discussed so far, wherein the maximum height is at a junction between the third portion and the second portion.
Tan teaches (Figures 1-9) wherein the maximum height (annotated above) is at a junction between the third portion (annotated above) and the second portion (annotated above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tan and Adiutori to have the maximum height is at a junction between the third portion and the second portion, as taught by Tan, for the same reasons discussed above in claim 1.

Claims 4-6, 8-9, 12, 14-15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0089580) in view of Tan (US 2019/0078472), Adiutori et al. (US 5,353,865), and Bunel et al. (US 2019/0353351).
Regarding Claim 4, Hu in view of Tan and Adiutori teaches the invention as claimed and as discussed above. Hu in view of Tan and Adiutori does not teach wherein the first portion has a curved surface from the first surface of the wall to the third portion, the third portion having a linear surface.
Bunel teaches (Figures 1-10) wherein the particle separator (34) has a first portion (annotated below) adjacent the distal end (annotated below), a second portion (annotated below) adjacent the proximal end (annotated below) and a third portion (annotated below) between the first portion (annotated below) and the second portion (annotated below), wherein the first portion (annotated below) has a curved surface (see Figure 7) from the first surface (25) of the wall (3) to the third portion (annotated below), the third portion (annotated below) having a linear surface (see Figure 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tan and Adiutori to have the first portion be a curved surface from the first surface of the wall to the third portion, wherein the third portion includes a linear surface, as taught by Bunel, in order to guide airflow towards an area less favored by the circulation of the air flow (Paragraph 0077). In addition, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).  

    PNG
    media_image4.png
    443
    1091
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    662
    547
    media_image5.png
    Greyscale

Regarding Claim 5, Hu in view of Tan, Adiutori, and Bunel teaches the invention as claimed and as discussed above. Hu in view of Tan, Adiutori, and Bunel does not teach, as discussed so far, where the curved surface of the first portion is an arc of a circle, the arc of the circle having a radius of four to twelve times the diameter of the effusion cooling aperture.
Bunel schematically shows (Figures 6-7) wherein the curved surface (see annotation above) of the first portion (annotated above) is an arc of a circle (see Figures 6-7). Bunel appears to illustrate, but does not explicitly state, that the arc of the circle (see Figures 6-7) has a radius of four to twelve times the diameter of the effusion cooling aperture (41). 
However, it is noted that in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Applicant has not disclosed that an arc of the circle having a radius of four to twelve times the diameter of the effusion cooling aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the structure shown in Bunel. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 6, Hu in view of Tan and Adiutori teaches the invention as claimed and as discussed above. Hu in view of Tan and Adiutori does not teach wherein the second portion comprises a first curved surface, a second curved surface and a linear surface between the first curved surface and the second curved surface, the first curved surface, the linear surface, and the second curved surface are arranged in series between the junction with the third portion and the first surface of the wall.
Bunel teaches (Figures 1-10) wherein the second portion (annotated above) comprises a first curved surface (annotated below), a second curved surface (annotated below) and a linear surface (annotated below) between the first curved surface (annotated below) and the second curved surface (annotated below), the first curved surface (annotated below), the linear surface (annotated below) and the curved second surface (annotated below) are arranged in series between the junction (see annotation above) with the third portion (annotated above) and the first surface (25) of the wall (3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tan and Adiutori to have the second portion comprise a first curved surface, a second curved surface and a linear surface between the first curved surface and the second curved surface, the first curved surface, the linear surface, and the second curved surface are arranged in series between the junction with the third portion and the first surface of the wall, as taught by Bunel, in order to guide airflow towards an area less favored by the circulation of the air flow (Paragraph 0077). In addition, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).

    PNG
    media_image6.png
    684
    741
    media_image6.png
    Greyscale


Regarding Claim 8, Hu in view of Tan, Adiutori, and Bunel teaches the invention as claimed and as discussed above. Hu in view of Tan, Adiutori, and Bunel does not teach, as discussed so far, wherein the first curved surface is an arc of a circle, the arc of the circle having a radius of one tenth of the dimeter of the effusion cooling aperture.
Bunel schematically shows (Figures 6-7) wherein the first curved surface (see annotation above) is an arc of a circle (see Figures 6-7). Bunel appears to illustrate, but does not explicitly state, that the arc of the circle (see Figures 6-7) has a radius of one tenth of the diameter of the effusion cooling aperture (41). 
However, it is noted that in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Applicant has not disclosed that an arc of the circle having a radius of one tenth of the diameter of the effusion cooling aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the structure shown in Bunel. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 9, Hu in view of Tan, Adiutori, and Bunel teaches the invention as claimed and as discussed above. Hu in view of Tan, Adiutori, and Bunel does not teach, as discussed so far, wherein the second curved surface is an arc of a circle, the arc of the circle having a radius of three tenths to twelve tenths of the diameter of the effusion cooling aperture.
Bunel schematically shows (Figures 6-7) wherein the second curved surface (see annotation above) is an arc of a circle (see Figures 6-7). Bunel appears to illustrate, but does not explicitly state, that the arc of the circle (see Figures 6-7) has a radius of three tenths to twelve tenths of the diameter of the effusion cooling aperture (41). 
However, it is noted that in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Applicant has not disclosed that an arc of the circle having a radius of three tenths to twelve tenths of the diameter of the effusion cooling aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the structure shown in Bunel. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 12, Hu in view of Tan and Adiutori teaches the invention as claimed and as discussed above. Hu appears to schematically show (see Figure 2) that the effusion cooling apertures (30) are arranged at angles of 20 degrees to 50 degrees to the first surface. Hu in view of Tan and Adiutori does not explicitly state, however, that the effusion cooling aperture is arranged at an angle of 20 degrees to 50 degrees to the first surface.
Bunel further teaches (Figures 1-10) an effusion cooling aperture (24, 41) is arranged at an angle of 20 degrees to 50 degrees to the first surface (see Paragraph 0040 and Figure 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tan and Adiutori to have the effusion cooling aperture arranged at an angle of 20 degrees to 50 degrees to the first surface, as taught by Bunel, in order to improve the cooling of the shell in downstream areas (Paragraph 007 of Bunel). 
It is further noted that a simple substitution of one known element (in this case, the angled cooling hole as taught by Hu) for another (in this case, the angled cooling hole as taught by Bunel) to obtain predictable results (in this case, to provide air cooling air within the combustion chamber) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 14, Hu in view of Tan and Adiutori teaches the invention as claimed and as discussed above. Hu in view of Tan and Adiutori does not teach wherein the proximal end of the particle separator curves around the effusion cooling aperture.
Bunel teaches (Figures 1-10) wherein the proximal end (annotated above) of the particle separator (34) curves around (see Figures 4-9) the effusion cooling aperture (41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tan and Adiutori to have the proximal end of the particle separator curve around the effusion cooling aperture, as taught by Bunel, in order to guide airflow towards an area less favored by the circulation of the air flow (Paragraph 0077). In addition, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).
Regarding Claim 15, Hu in view of Tan and Adiutori teaches the invention as claimed and as discussed above. Hu in view of Tan and Adiutori does not teach wherein the first portion has a curved surface from the first surface of the wall to the third portion, and the third portion has a frusto-conical surface.
Bunel teaches (Figures 1-10) wherein the first portion (annotated above) has a curved surface (see Figures 6-7) from the first surface (25) of the wall (3) to the third portion (annotated above), the third portion (annotated above) has a frusto-conical surface (see Figures 6-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tan and Adiutori to have the first portion include a curved surface from the first surface of the wall to the third portion, and the third portion include a frusto-conical surface, as taught by Bunel, in order to guide airflow towards an area less favored by the circulation of the air flow (Paragraph 0077). In addition, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).
Regarding Claim 21, Hu in view of Tan and Adiutori teaches the invention as claimed and as discussed above. Hu in view of Tan and Adiutori does not teach, as discussed so far, wherein the third portion increases in height at a constant rate between the first portion and the maximum height.
Bunel teaches (Figures 1-10) wherein the particle separator (34) has a first portion (annotated below) adjacent the distal end (annotated below), a second portion (annotated below) adjacent the proximal end (annotated below) and a third portion (annotated below) between the first portion (annotated below) and the second portion (annotated below); wherein the third portion (annotated below) increases in height at a constant rate (see Figure 7) between the first portion (annotated below) and the maximum height (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tan and Adiutori to have the third portion increases in height at a constant rate between the first portion and the maximum height, as taught by Bunel, in order to guide airflow towards an area less favored by the circulation of the air flow (Paragraph 0077). In addition, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).  
Regarding Claim 23, Hu in view of Tan, Adiutori, and Bunel teaches the invention as claimed and as discussed above. Hu in view of Tan, Adiutori, and Bunel does not teach, as discussed so far, wherein the particle separator has a part annular base.
 Bunel teaches (Figures 1-10) wherein the particle separator (34) has a part annular base (see Figures 4 and 8-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tan and Adiutori to have the particle separator include a part annular base, as taught by Bunel, for the same reasons discussed above in claim 14.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0089580) in view of Tan (US 2019/0078472) and Adiutori et al. (US 5,353,865) as applied to claim 1 above, and further in view of Chandler et al. (US 2012/0255308).
Regarding Claim 10, Hu in view of Tan and Adiutori teaches the invention as claimed and as discussed above. Hu in view of Tan and Adiutori does not teach, as discussed so far, wherein the effusion cooling aperture has a diameter of 0.3 to 1.0mm.
Chandler teaches (Figures 1-9) effusion cooling apertures (64) having a diameter of 0.5 mm (Paragraph 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tan and Adiutori to have the effusion cooling aperture diameter of 0.5 mm, as taught by Chandler, in order to avoid blockage of the effusion apertures during operation (Paragraph 0048). In addition, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).
Regarding Claim 17, Hu in view of Tan and Adiutori teaches the invention as claimed and as discussed above. Hu in view of Tan and Adiutori does not teach, as discussed so far, wherein the inlet of the effusion cooling aperture in the first surface is circular, elliptical, or race-track.
Chandler teaches (Figures 1-9) effusion cooling apertures (64) having an inlet (at the upstream end of 64; see Figures 3-5 and 7-8) of the effusion cooling apertures in the first surface (at 62) can be  circular (see Figures 5 and 8) or elliptical (see Figure 4).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tan and Adiutori to have the inlet of the effusion cooling aperture in the first surface be circular or elliptical, as taught by Chandler, in order to flow a coolant through the wall and into the combustion chamber (Paragraph 0042). In addition, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0089580) in view of Tan (US 2019/0078472) and Adiutori et al. (US 5,353,865) as applied to claim 1 above, and further in view of Bunker et al. (US 2017/0191417).
Regarding Claim 13, Xu teaches the invention as claimed and as discussed above. Xu does not teach wherein the particle separator has a rectangular base.
Bunker teaches (Figures 1-11) a particle separator (134) having a rectangular base (at 140; see Figures 8-9 and Paragraph 0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include the rectangular base and wedge shape, as taught by Bunker, in order to have cooling fluid be orthogonal and non-orthogonal to different portions of the cooling feature so that it produces an angled impact of cooling air flow rather than a normal impact, which reduces or eliminates dust accumulation while maintaining component cooling effectiveness (see Paragraphs 0051 and 0055 of Bunker).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0089580) in view of Tan (US 2019/0078472) and Adiutori et al. (US 5,353,865) as applied to claim 18 above, and further in view of Brown et al. (US 6,513,331).
Regarding Claim 19, Hu in view of Tan and Adiutori teaches the invention as claimed and as discussed above. Hu teaches (Figures 1-8) particle separators (34) that are located upstream of an inlet of effusion cooling apertures (30). Tan also teaches (Figures 1-9) particle separators (113) that are each located upstream of an inlet of a respective one of the cooling apertures (115; see Figure 2). Hu in view of Tan and Adiutori does not teach wherein the wall has a first plurality of effusion cooling apertures, a second plurality of effusion cooling apertures, and the second plurality of effusion cooling apertures having a greater cross-sectional area than the first plurality of effusion cooling apertures.
Brown teaches (Figures 1-3) a wall (12 or 14) having a first plurality of effusion cooling apertures (apertures 44 in group 45) and a second plurality of effusion cooling apertures (apertures 44 in group 70), the second plurality of effusion cooling apertures (apertures 44 in group 70) having a greater cross-sectional area (selected cooling holes 44 may have larger diameters for increased local cooling; see Column 3, lines 51-64) than the first plurality of effusion cooling apertures (apertures 44 in group 45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tan and Adiutori to include the first plurality of cooling apertures and the second plurality of effusion cooling apertures, wherein the second plurality of cooling apertures have a greater cross-sectional area than the first plurality of effusion cooling apertures, as taught by Brown, in order to increase local cooling (see Column 4, lines 51-64 of Brown).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0089580) in view of Tan (US 2019/0078472).
Regarding Independent Claim 20, Hu teaches (Figures 1-8) a gas turbine engine (10) for an aircraft (see Figure 1 and Paragraph 0011) comprising:
an engine core (14, 16, 18) comprising a turbine (18), a compressor (14), a combustion chamber (22) and a core shaft (the outer shaft connecting 18 and 14; see Figure 1) connecting the turbine (18) to the compressor (14); and
a fan (12) located upstream of (see Figure 1) the engine core (14, 16, 18), the fan (12) comprising a plurality of fan blades (see Figure 1),
wherein the combustion chamber (22; see Figure 2) comprises a wall (20a, 20b) at least partially defining a combustion zone (see Figures 1-2), the wall (20a, 20b) having an upstream end (the end at the left side of Figures 2, upstream with respect to flow exiting 21) and a downstream end (the end at the right side of Figures 2, downstream with respect to flow exiting 21), the wall (20a, 20b) having a first surface (36) facing away from (see Figures 2) the combustion zone (at 22) and a second surface (32) facing (see Figure 2) the combustion zone (at 22), the wall (20a, 20b) having at least one effusion cooling aperture (30) extending there-through from the first surface (36) to the second surface (32), the effusion cooling aperture (30) having an inlet (at the upstream end of 30; see Figure 2) in the first surface (36) and an outlet (at the downstream end of 30; see Figure 2) in the second surface (32), the first surface (36) having a particle separator (34) at least partially located upstream of (with respect to a flow of air exiting 21; see Figure 2) the inlet (the upstream end of 30; see Figure 2) of the effusion cooling aperture (30), the particle separator (34) projecting away from (see Figure 2) the first surface (36) and away from the combustion zone (at 22), the particle separator (34) having a distal end (annotated above) remote from (see Figure 2) the inlet (at the upstream end of 30; see Figure 2) of the effusion cooling aperture (30) and a proximal end (annotated above) adjacent to (see Figure 2) the inlet (at the upstream end of 30; see Figure 2) of the effusion cooling aperture (30). Hu does not teach, as discussed so far, wherein the particle separator has a maximum height above the first surface at a location spaced from the proximal end, the particle separator increasing in height in a direction from the distal end towards the proximal end to the maximum height, and the particle separator overhangs the inlet of the effusion cooling aperture.
Tan teaches (Figures 1-9) a particle separator (713) having a height above the first surface (annotated above) at a location spaced from a proximal end (annotated above), the particle separator (713) increasing in height (see Figure 4) in a direction from the distal end (annotated above) towards the proximal end (annotated above) to the maximum height (annotated above), and the particle separator (713) overhangs (see Figure 4) the inlet (annotated above) of the effusion cooling aperture (115).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu to have the particle separator include a height above the first surface at a location spaced from the proximal end, the particle separator increasing in height in a direction from the distal end towards the proximal end to the maximum height, and the particle separator overhangs the inlet of the effusion cooling aperture, as taught by Tan, in order to remove at least part of particles from an air flow in a turbine engine so that cooling passages are not degraded, clogged, obstructed, or coated by the particles (see abstract and Paragraphs 0001-0003 of Tan).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-10, 12-15, and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741